DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 01/21/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-9 and 11-19 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Mehring et al. (US 6,609,115 B1). 
With respect to claim 1, Mehring discloses a networked system of clinical NMR analyzers, comprising (see Figure 2): a plurality of clinical NMR analyzers located at different local use sites (see diagnosis systems #12); and at least one remote control system in communication with the plurality of clinical NMR analyzers configured to monitor selected local operating parameters associated with each clinical NMR analyzer (service center #84).  
With respect to claim 2, Mehring discloses each of the clinical NMR analyzers includes a high field NMR superconducting magnet (Column 4, lines 19-41), and wherein the remote system automatically obtains data corresponding to homogeneity of the magnetic field generated by the superconducting magnet (service center #84).  
With respect to claim 3, Mehring discloses the clinical NMR analyzers generate and store an electronic history file of selected operational parameters, the history file configured to be accessed by the remote system (Column 8, lines 9-23).  
With respect to claim 4, Mehring discloses the clinical NMR analyzers and/or remote system are configured to automatically monitor process variables and statistically analyze data corresponding to measurements of the monitored process variables to thereby perform an automated quality control analysis (Column 8, lines 9-56).   
With respect to claim 5, Mehring discloses the clinical NMR analyzers are configured to automatically adjust operating equipment to keep the process variables within a predetermined statistical variation responsive to the monitored data (Column 8, lines 9-56).  
With respect to claim 6 and 7, Mehring discloses the clinical NMR analyzers or the remote system is configured to automatically generate an alert when an abnormal operating condition is detected (Column 8, lines 9-56).   
With respect to claim 8, Mehring discloses the clinical NMR analyzers are configured to generate an electronic service log that is accessible by the remote system (Column 8, lines 9-56).  
With respect to claim 9, Mehring discloses the clinical NMR analyzers are configured to automatically detect temporally relevant data of selected operational parameters at desired intervals and generate an electronic maintenance file thereof, and to electronically store the maintenance files for interrogation by the remote system (Column 8, lines 9-56).  
With respect to claim 11, Mehring discloses the maintenance file includes respective patient sample identifiers correlated to selected operational parameters measured at a time the NMR signal of the patient sample was obtained (Column 8, lines 9-56).  
With respect to claim 12, Mehring discloses an electronic maintenance file of selected operational parameters is generated for each sample (Column 8, lines 9-56).   
With respect to claim 13, Mehring discloses the clinical NMR analyzers generate an electronic log of NMR sample data corresponding to the samples processed by the respective analyzers over a desired interval, the log configured to be electronically accessible by the remote system (Column 8, lines 9-56).  
With respect to claim 14, Mehring discloses an operator at the remote system determines when to send technical support on-site to the clinical NMR analyzers (Column 8, lines 9-56).  
With respect to claim 15, Mehring discloses the remote system automatically controls selected parameters of the clinical NMR analyzers (Column 8, lines 9-56).   
With respect to claim 16, Mehring discloses the clinical NMR analyzers electronically store sample data correlated to an accession patient identifier and sample dilution factor (Abstract; Columns 2 and 8, lines 25-63 and 9-56 respectively). 
With respect to claim 17, Mehring discloses the clinical NMR analyzers are configured with a user interface that accepts local user input to select a report format and/or sample variables of interest for NMR analysis (Abstract; Columns 2 and 8, lines 25-63 and 9-56 respectively).  
With respect to claims 18 and 19, Mehring discloses the NMR analyzers include program code configured to generate patient reports from each clinical NMR analyzer site, the program code including a site identifier that is correlated to the patient reports from respective clinical NMR analyzer sites, and wherein the computer program code is configured to allow the report to be generated in electronic and/or paper form (Abstract; Columns 2 and 8, lines 25-63 and 9-56 respectively).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 10, 20-22, 26 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehring et al. (US 6,609,115 B1) in view of Otvos (US 4,933,844).
With respect to claims 10 and 26, Mehring discloses the claimed invention as stated above except for specifying that the selected operational parameters include the MNR signal lineshape and/or scaling thereof of a patient sample. However, Otvos discloses the selected operational parameters include the MNR signal lineshape and/or scaling thereof of a patient sample (Abstract; Column 3, lines 24-63). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have the selected operational parameters include the MNR signal lineshape and/or scaling thereof of a patient sample as taught by Otvos with Mehring’s analyzer for the purpose of further describing one of the many types of uses or analysis types known to be common by using an NMR analyzer including lipoproteins in a blood plasma having lineshapes which provides information about the sample. The sample information includes cholesterol, triglycerides etc. (Column 3, lines 24-47). 
With respect to claim 20, Mehring discloses the claimed invention as stated above except for specifying that the clinical NMR analyzers are configured to obtain NMR derived concentration measurements of lipoproteins in a blood plasma and/or serum sample.  However, Otvos discloses the clinical NMR analyzers are configured to obtain NMR derived concentration measurements of lipoproteins in a blood plasma and/or serum sample (Abstract; Column 2, lines 18-36). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have the clinical NMR analyzers are configured to obtain NMR derived concentration measurements of lipoproteins in a blood plasma and/or serum sample as taught by Otvos with Mehring’s analyzer for the purpose of further disclosing one of the many types of uses or analysis types known to be common by using an NMR analyzer including lipoproteins in a blood plasma which provides information about the sample. The sample information includes cholesterol, triglycerides etc that is helpful to determine patient’s health and possible diagnosis. (Column 3, lines 24-47).
With respect to claims 21 and 22, Mehring discloses the claimed invention as stated above except for specifying that the clinical NMR analyzers are configured to obtain NMR derived concentration measurements of LDL and/or HDL subclass particles in a blood plasma and/or serum sample.  However, Otvos discloses the clinical NMR analyzers are configured to obtain NMR derived concentration measurements of LDL and/or HDL subclass particles in a blood plasma and/or serum sample (Column 3, lines 24-68). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have the clinical NMR analyzers are configured to obtain NMR derived concentration measurements of LDL and/or HDL subclass particles in a blood plasma and/or serum sample as taught by Otvos with Mehring’s analyzer for the purpose of further disclosing one of the many types of uses or analysis types known to be common by using an NMR analyzer including LDL and/or HDL subclass particles in a blood plasma which provides information about the sample. The sample information includes cholesterol, triglycerides etc that is helpful to determine patient’s health and possible diagnosis. (Column 3, lines 24-47).
  
Claims 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehring et al. (US 6,609,115 B1) in view of Ruben et al. (US 2002/0028449 A1).
With respect to claims 23 and 24, Mehring discloses the claimed invention as stated above except for specifying that the clinical NMR analyzers are configured to determine a patient's risk of having and/or developing Type II diabetes or to determine a patient's risk of having an insulin resistance disorder.  However, Ruben discloses the clinical NMR analyzers are configured to determine a patient's risk of having and/or developing Type II diabetes or to determine a patient's risk of having an insulin resistance disorder (see paragraphs 0140, 0440, 0526 and 0729), Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have the clinical NMR analyzers are configured to determine a patient's risk of having and/or developing Type II diabetes or to determine a patient's risk of having an insulin resistance disorder as taught by Ruben with Mehring’s analyzer for the purpose of further disclosing one of the many types of uses or analysis types known to be common by using an NMR analyzer in order to provide a proper diagnosis. 

Claims 25 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehring et al. (US 6,609,115 B1) in view of Adachi (US 2003/0156683 A1).
With respect to claims 25 and 31, Mehring discloses the claimed invention as stated above except for specifying that each clinical NMR analyzer is configured to automatically execute a start-up self-diagnostic and tuning/calibration routine and relay abnormal data regarding same to the remote-control system.  However, Adachi discloses that each clinical NMR analyzer is configured to automatically execute a start-up self-diagnostic and tuning/calibration routine and relay abnormal data regarding same to the remote-control system (see paragraph 0069, see Figure 4). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have each clinical NMR analyzer is configured to automatically execute a start-up self-diagnostic and tuning/calibration routine and relay abnormal data regarding same to the remote-control system as taught by Adachi with Mehring’s analyzer for the purpose of ensure that the analyzers are working properly or if need adjustments to operate accordingly in a faster manner. 

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehring et al. (US 6,609,115 B1) in view of Biswal et al. (US 2002/0082495 A1).
With respect to claim 27, Mehring discloses the claimed invention as stated above except for specifying that the clinical NMR analyzers comprise a high field superconducting magnet, and therein the clinical NMR analyzers automatically shim the NMR spectroscopic magnetic field to provide increased homogeneity if the line widths degrade.  However, Aihara discloses the clinical NMR analyzers comprise a high field superconducting magnet, and therein the clinical NMR analyzers automatically shim the NMR spectroscopic magnetic field to provide increased homogeneity (see paragraphs 0030-0031). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have the clinical NMR analyzers comprise a high field superconducting magnet, and therein the clinical NMR analyzers automatically shim the NMR spectroscopic magnetic field to provide increased homogeneity as taught by Biswal with Mehring’s analyzer for the purpose of further defining the MR known components to operate including means for performing any needed corrections to perform a more accurate imaging process. 

Claims 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehring et al. (US 6,609,115 B1) in view of Sugiura (US 5,481,190).
With respect to claims 29 and 30, Mehring discloses the claimed invention as stated above except for specifying that one of the selected operational parameters is RF excitation pulse power, and wherein the clinical NMR analyzers are configured to automatically adjust the RF excitation pulse power if the power is outside a desired operating range and/or varies from pulse to pulse by more than a predetermined amount and/or percentage and configured to invalidate NMR signal data obtained when power variation of the RF pulses is greater than a predetermined amount.  However, Sugiura clinical NMR analyzers are configured to automatically adjust the RF excitation pulse power if the power is outside a desired operating range and/or varies from pulse to pulse by more than a predetermined amount and/or percentage and configured to invalidate NMR signal data obtained when power variation of the RF pulses is greater than a predetermined amount (Abstract; Columns 4-5, lines 52-67 and 1-24 respectively; see Figure 5). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have clinical NMR analyzers are configured to automatically adjust the RF excitation pulse power if the power is outside a desired operating range and/or varies from pulse to pulse by more than a predetermined amount and/or percentage and configured to invalidate NMR signal data obtained when power variation of the RF pulses is greater than a predetermined amount as taught by Sugiura with Mehring’s analyzer for the purpose of providing the proper power to operate the RF systems in optimum manner. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses different remote services and MR systems with common components and functions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/
 Primary Examiner, Art Unit 2866